DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4 are objected to because of the following informalities:
Claims 1-4, “an AI outbreak” is not clearly defined.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a storage unit, a prediction unit in claims 1-5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Climate Change and respiratory Infections”, Mirsaeidi et al. (referred hereafter Mirsaeidi et al.) and further in view of “The Relation Between Influenza Pandemics and Solar Activity”, Karim et al. (referred hereafter Karim et al.).
Referring to claims 1-5, Mirsaeidi et al. disclose a prediction apparatus (Abstract; Figure 3) comprising:
a storage unit storing information on the amount of CO2 measured in the atmosphere (pages 1226-1227, Climate Change and Viral Respiratory Infection section; page 1228, Air Pollution and Respiratory Infections section; Figures 2-3); and
2 measured in the atmosphere (pages 1226-1227, Climate Change and Viral Respiratory Infection section; page 1228, Air Pollution and Respiratory Infections section; Figures 2-3) as cited in claim 1;
wherein the prediction unit is configured to predict that the possibility of the AI outbreak is higher when the amount of CO2 measured in the atmosphere is relatively large than when the amount of CO2 measured in the atmosphere is relatively small (pages 1226-1227, Climate Change and Viral Respiratory Infection section; page 1228, Air Pollution and Respiratory Infections section; Figures 2-3) as cited in claim 2;
wherein the storage unit further stores information on a thickness of an ozone layer in polar regions (pages 1226-1227, Climate Change and Viral Respiratory Infection section; page 1228, Air Pollution and Respiratory Infections section; Figures 2-3), and
the prediction unit is configured to predict the possibility of the AI outbreak while further considering the information on the thickness of the ozone layer in the polar regions that is stored in the storage unit  (pages 1226-1227, Climate Change and Viral Respiratory Infection section; page 1228, Air Pollution and Respiratory Infections section; Figures 2-3) as cited in claim 4;
wherein the storage unit stores a direction of wind, a frequency of desert dust incidences, a cultivation area of crops and a migratory route of migratory birds on a region basis (pages 1226-1227, Climate Change and Viral Respiratory Infection section; page 1227, Climate Change and Fungal Respiratory Infections section; page 1228, Air Pollution and Respiratory Infections section; Figures 2-3), and
the prediction unit is configured to predict the possibility of the AI outbreak while further considering the direction of wind, the frequency of desert dust incidences, the cultivation area of crops and the migratory route of migratory birds that are stored in the storage unit on a region basis (pages 1226-1227, Climate Change and Viral Respiratory Infection section; page 1227, Climate Change and Fungal Respiratory Infections section; page 1228, Air Pollution and Respiratory Infections section; Figures 2-3) as cited in claim 5.

wherein the prediction unit is configured to predict that the possibility of the AI outbreak is higher when the number of sunspots is relatively small than when the number of sunspots is relatively large as cited in claim 3.
Karim et al., in a same field of endeavor, disclose that it is known in the art to provide:
storing information on the number of sunspots (page 557, Influenza Pandemics and Sunspot Cycle section; pages 557-559, Calculation and Result section; Figures 1-2; Table 1) and determining a possibility of an AI outbreak while considering the number of sunspots that are stored in the storage unit (page 557, Influenza Pandemics and Sunspot Cycle section; pages 557-559, Calculation and Result section; page 559, Discussion and Conclusion section; Figures 1-2; Table 1) as cited in claim 1;
wherein the prediction unit is configured to predict that the possibility of the AI outbreak is higher when the number of sunspots is relatively small than when the number of sunspots is relatively large (page 557, Influenza Pandemics and Sunspot Cycle section; pages 557-559, Calculation and Result section; page 559, Discussion and Conclusion section; Figures 1-2; Table 1) as cited in claim 3.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teaching of Karim et al. into Mirsaeidi et al. reference for combining atmospheric dispersion of chemical pollutants, particulate matter, carbon dioxides generated by traffic, industries, agriculture, natural resources in combination with meteorological data including wind speed, wind direction, solar radiation/sunspots, temperature, precipitation amounts and/or precipitation duration in determination a possibility of an avian influenza outbreak.  This method for improving the prediction a possibility of an AI (avian influenza) outbreak including the number of sunspots was within the ordinary ability of one of ordinary skill in the art based on the teachings of Karim et al..  

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864